Citation Nr: 1612856	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-32 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from August 1970 to May 1979, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  In March 2012, the Board remanded the issue on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A bilateral hearing loss disability is etiologically related to the Veteran's acoustic trauma sustained in active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a bilateral hearing loss disability that is a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that he was routinely exposed to hazardous noise in the form of large and small arms fire, jet aircraft engine noise, and other aircraft noise during the course of his duties refueling aircraft and while serving in the Republic of Vietnam.  

A review of the Veteran's DD Form 214 shows that he did in fact serve in the Republic of Vietnam and that his military occupational specialty (MOS) while in active service was that of a petroleum supply specialist.  Thus, the Board concedes that the Veteran sustained acoustic trauma during active service.  

STRs show that while the Veteran did not have a bilateral hearing loss disability for VA purposes at any time during active service, his hearing acuity did decrease during active service.  In fact, the Veteran's hearing acuity sustained fairly significant shifts at 1000, 2000, and 4000 Hertz in his right ear and at 2000 and 4000 Hertz in his left ear.  Regardless, the Veteran has indicated that he first experienced symptoms of hearing loss while he was in active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that respect.
Of record is a February 2008 letter in which the Veteran's private audiologist, Dr. W.P, noted that the Veteran was seen for a hearing evaluation and that his case history was positive for a long-standing bilateral hearing loss disability thought to be a result of intense noise exposure associated with his military service.  Dr. W.P. noted that, in the course of his duties as an aircraft re-fueler during active service, the Veteran was routinely exposed to intense, close range noises from helicopters and aircraft.  Further, Dr. W.P. noted that the Veteran was also exposed to intense mortar, machine gun, hand grenade, and grenade launcher noise while serving in the Republic of Vietnam.  Dr. W.P. diagnosed a bilateral hearing loss disability and opined that it was more likely than not that a significant portion of the Veteran's bilateral hearing loss disability was due to intense noise exposure associated with military service.  In this regard, Dr. W.P. noted that the Veteran's bilateral hearing loss disability was of a type and pattern that was associated with intense noise exposure.  Further, Dr. W.P. noted that the Veteran's current level of hearing loss was in excess of what would be expected due to the normal aging process alone.  

The February 2008 private audiology opinion is adequate because the examiner thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

At a January 2009 VA audiology evaluation, the Veteran reported the above described in-service noise exposure and noted that he had some post-service occupational noise exposure incurred while driving a heavy equipment transport truck and operating a forklift.  Audiogram results showed the Veteran to have a bilateral hearing loss disability for VA purposes.  The examiner opined that left ear hearing loss was not related to in-service noise exposure.  In this regard, the examiner noted that there was no left ear threshold shift while the Veteran was in active service and further that an Institute of Medicine study showed that there was no scientific evidence on which to base the idea of late onset noise related hearing loss many years following exposure.  The examiner also stated that an opinion could not be provided for the Veteran's right ear hearing loss without resorting to speculation.  
The January 2009 opinions are inadequate.  With regard to the speculation statement regarding the right ear hearing loss, an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as the January 2009 examiner did not provide an adequate rationale as to why an opinion regarding the right ear hearing loss could not be provided, the statement provided cannot serve as the basis of a denial of entitlement to service connection.  

With regard to the opinion provided for the left ear hearing loss, the examiner failed to consider the Veteran's statements that he has experienced decreased hearing acuity since service.  The examiner also noted that the Veteran's left ear hearing acuity did not undergo a threshold shift in service.  As noted above, however, the left ear hearing acuity did in fact sustain a threshold shift during service.  Thus, the examiner relied on an inaccurate interpretation of the facts.  As the opinion is not adequate, it cannot serve as the basis of a denial of service connection.  

At a May 2012 VA audiology evaluation, the Veteran again reported the noise exposure described above.  The Veteran was found to have a bilateral hearing loss disability for VA purposes.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely as not caused by or a result of military noise exposure.  In this regard, the examiner noted that there was no significant shift in the Veteran's hearing acuity during active service and that the Veteran's hearing at separation was within normal limits.  Further, the examiner cited to the Institute of Medicine study indicating that there is no scientific evidence to support delayed onset hearing loss due to noise exposure.  The examiner also noted that the Veteran reported a positive history of post-service occupational noise exposure.  

The Board finds the May 2012 VA opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the examiner again relied on a misinterpretation of the evidence of record as it is demonstrated in the Veteran's STRs that his hearing acuity in both ears did undergo a shift during active service.  Additionally, the examiner failed to consider the Veteran's statements indicating that he has experienced hearing loss since service.  Further, the fact that the Veteran did have some post-service occupational noise exposure does not mean that he did not sustain some level of hearing loss as a result of in-service acoustic trauma.  As the May 2012 opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

The Board concedes that the Veteran sustained acoustic trauma during active service.  The VA medical opinions of record are not adequate evidence against the claim for service connection for bilateral hearing loss, as they do not consider all the pertinent facts and do not provide a complete, thorough, and detailed rationale supporting the conclusions reached.  The Veteran's private audiologist has competently opined that the Veteran's bilateral hearing loss disability is related to noise exposure sustained in active service.  The Veteran has a current diagnosis of bilateral hearing loss that constitutes a disability for VA purposes.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and that entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


